The opinion of the court was delivered by
Dennison, J.:
The facts in this case are identical with those in the case of McDonald v. Richolson, ante, p. 235, except that while McDonald & Oo. had forcible possession of said goods they sold a portion of them to Ross. Ross brought this action to recover them ; judgment was rendered for Richolson, and Ross brings the case here for review. Ross having purchased the property from McDonald & Co. got only such title as McDonald & Co. had. McDonald & Co.’s, title having failed as againt Richolson, Ross’s title must also fail. The cáse of McDonald v. Richolson, ante, p. 235, is referred to and followed.
The judgment of the district court is affirmed.
All the Judges concurring.